     Case 2:20-cv-00195-JAM-CKD Document 87 Filed 11/19/20 Page 1 of 3


 1   THOMAS J. SCHMITZ
     DIANNE MALLIA
 2     1753 Woodleaf Circle
       Roseville, CA 95747
 3     Telephone: (707) 694-8158
       E-mail: tsfoot49@gmail.com
 4   Plaintiffs, ProSe

 5   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 6   JAY M. GOLDMAN, State Bar No. 168141
     Supervising Deputy Attorney General
 7   JENNIFER J. NYGAARD, State Bar No. 229494
     Deputy Attorney General
 8    1515 Clay Street, 20th Floor
      P.O. Box 70550
 9    Oakland, CA 94612-0550
      Telephone: (510) 879-0802
10    Fax: (510) 622-2270
      E-mail: Jennifer.Nygaard@doj.ca.gov
11   Attorneys for Defendants Adams, Ashe, Andaluz,
     Asman, Bradley, Branman, Brizendine,
12   Brockenborough, Brunkhorst, CDCR, Ceballos,
     Diaz, Gipson, Heatley, J. Johnson, R. Johnson,
13   Kernan, Leidner, Ponciano, Ramkumar, Rekart,
     Robinson, Rudas, C. Smith, M. Smith, Tebrock,
14   Toche, and Wanie

15                              IN THE UNITED STATES DISTRICT COURT

16                           FOR THE EASTERN DISTRICT OF CALIFORNIA

17                                         SACRAMENTO DIVISION

18

19
     THOMAS SCHMITZ, et al.,                                 2:20-cv-00195-JAM-CKD
20
                                               Plaintiffs, STIPULATION AND [PROPOSED]
21                                                         ORDER EXTENDING DEFENDANTS’
                     v.                                    TIME TO RESPOND TO PLAINTIFFS’
22                                                         AMENDED FIRST SET OF REQUESTS
                                                           FOR PRODUCTION OF DOCUMENTS
23   A. ASMAN, et al.,

24                                          Defendants. Judge:             The Honorable Carolyn K.
                                                                           Delaney
25                                                           Trial Date:   N/A
                                                             Action Filed: January 27, 2020
26
27         Plaintiffs Thomas J. Schmitz and Dianne Mallia (“Plaintiffs”), and Defendants Ashe,

28   Andaluz, Asman, Bradley, Branman, Brizendine, Brockenborough, Brunkhorst, CDCR, Ceballos,
                                                 1
     Stip. & [Proposed] Order Ext. Defs.’ Time Resp. Pls.’ Am. First Set Req. Produc. Docs. (2:20-cv-00195-JAM-CKD)
     Case 2:20-cv-00195-JAM-CKD Document 87 Filed 11/19/20 Page 2 of 3


 1   Diaz, Gipson, Heatley, J. Johnson, R. Johnson, Kernan, Leidner, Ponciano, Ramkumar, Rekart,

 2   Robinson, Rudas, C. Smith, M. Smith, Tebrock, Toche, and Wanie (“Defendants”) (collectively

 3   “The Parties”) stipulate and agree that Defendants may have until January 8, 2021, to respond to

 4   Plaintiffs’ Amended First Set of Requests for Production of Documents served on Defendants on

 5   September 27, 2020.

 6         The Parties agree that good cause exists for the extension because the Court issued an Order

 7   and Findings and Recommendations partially granting Defendants’ motion to dismiss the Second

 8   Amended Complaint on November 16, 2020. If the District Judge adopts the Findings and

 9   Recommendations, many of Plaintiffs’ requests will be irrelevant, and some of the Defendants

10   whom the requests are addressed to will be dismissed from this action.

11         This is the second stipulation between the Parties for an extension of time for Defendants to

12   respond to Plaintiffs’ Amended First Set of Requests for Production of Documents. The parties

13   previously stipulated to a twenty-eight day extension of time for Defendants to respond to

14   Plaintiffs’ Amended First Set of Requests for Production of Documents pending the Court’s

15   ruling on Defendants’ motion to dismiss. (ECF No. 81). This stipulation extends Defendants’

16   current deadline to respond by forty-five days.

17         IT IS SO STIPULATED.

18   Dated: November __17__, 2020                         /S/ Thomas J. Schmitz________________
                                                          Thomas J. Schmitz, Plaintiff
19

20
     Dated: November __17__, 2020                         /S/ Dianne Mallia___________________
21                                                        Dianne Mallia, Plaintiff

22
     Dated: November __18__, 2020                         /S/ Jennifer J. Nygaard_____________
23
                                                          Jennifer J. Nygaard
24                                                        Deputy Attorney General
                                                          Attorney for Defendants Adams, Ashe, Andaluz,
25                                                        Asman, Bradley, Branman, Brizendine,
                                                          Brockenborough, Brunkhorst, CDCR, Ceballos,
26                                                        Diaz, Gipson, Heatley, J. Johnson, R. Johnson,
                                                          Kernan, Leidner, Ponciano, Ramkumar, Rekart,
27
                                                          Robinson, Rudas, C. Smith, M. Smith, Tebrock,
28                                                        Toche, and Wanie
                                                           2
     Stip. & [Proposed] Order Ext. Defs.’ Time Resp. Pls.’ Am. First Set Req. Produc. Docs. (2:20-cv-00195-JAM-CKD)
     Case 2:20-cv-00195-JAM-CKD Document 87 Filed 11/19/20 Page 3 of 3


 1
                                                      ORDER
 2

 3   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 4   Dated: November 19, 2020
                                                          _____________________________________
 5
                                                          CAROLYN K. DELANEY
 6                                                        UNITED STATES MAGISTRATE JUDGE

 7

 8
     SF2020200637
 9   91316648.docx

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           3
     Stip. & [Proposed] Order Ext. Defs.’ Time Resp. Pls.’ Am. First Set Req. Produc. Docs. (2:20-cv-00195-JAM-CKD)
